           Case 1:17-cr-00241-CCC Document 58 Filed 07/22/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:17-CR-241
                                            :   CRIMINAL NO. 1:08-CR-49
                                            :
               v.                           :   (Judge Conner)
                                            :
DAVID WAYNE MILES,                          :
                                            :
                     Defendant              :

                                        ORDER

      AND NOW, this 22nd day of July, 2020, upon consideration of the pro se

motion (Doc. 50) to vacate, set aside, or correct sentences pursuant to 28 U.S.C.

§ 2255 by defendant David Wayne Miles, and for the reasons set forth in the court’s

accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.       Miles’ motion (Doc. 50) to vacate, set aside, or correct sentences under
               28 U.S.C. § 2255 is DENIED.

      2.       A certificate of appealability is DENIED, see 28 U.S.C. § 2255 Rule
               11(a).

      3.       The Clerk of Court is directed to CLOSE the corresponding civil case,
               number 1:20-CV-302.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
